      Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 1 of 42



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 NESTOR ELIZONDO                            §
                                            §
        Plaintiff,                          §
                                            §
 v.                                         §   CIVIL ACTION NO. _______________
                                            §
 AMERICAN MULTI-CINEMA, INC.                §
 D/B/A AMC THEATRES EDINBURG                §
 18,                                        §
                                            §
        Defendant.                          §

                                NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Pursuant to Title 28 U.S.C. §§1332, 1441(a) and (e), and 1446, Defendant

American Multi-Cinema, Inc. d/b/a AMC Edinburg 18, incorrectly named d/b/a AMC

Theatres Edinburg 18, files this Notice of Removal to the United States District Court for

the Southern District of Texas, McAllen Division, on the basis of diversity of citizenship

and amount in controversy, and respectfully shows the following:

                                        I.
                               FACTUAL BACKGROUND

       1.    On April 16, 2020, an action was commenced by Plaintiff Nestor Elizondo

(Plaintiff) in the 206th Judicial District Court of Hidalgo County, Texas styled Nestor

Elizondo v. American Multi-Cinema, Inc. d/b/a AMC Theatres Edinburg 18, Cause No. C-

1382-20-D. See Exhibit 2.

       3.    On April 30, 2020, Defendant was served with a citation and Plaintiff’s

Original Petition through its registered agent. See Exhibit 3.

       4.    On May 22, 2020, Defendant filed its Original Answer in the 206th Judicial

District Court of Hidalgo County, Texas. See Exhibit 4.


NOTICE OF REMOVAL                                                                   Page 1
8065461v1
03800.041
     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 2 of 42



      5.     The amount in controversy exceeds $75,000.00, exclusive of interest and

costs. See Exhibit 2.

      6.     Defendant files this notice of removal within 30 days of receiving service of

Plaintiff’s pleading. See 28 U.S.C. §1446(b).

      7.     Attached hereto are copies of the following documents:

             Exhibit 1:    Civil Cover Sheet;

             Exhibit 2:    Plaintiff’s Original Petition and Request for Disclosure;

             Exhibit 3:    Citation and Return of Service for Defendant American Multi-
                           Cinema, Inc. d/b/a AMC Theatres Edinburg 18;

             Exhibit 4:    Original Answer of Defendant American Multi-Cinema, Inc.
                           d/b/a AMC Edinburg 18;

             Exhibit 5:    Index of Matters Being Filed;

             Exhibit 6:    List of Parties and Counsel;

             Exhibit 7:    Defendant’s Corporate Disclosure Statement; and

             Exhibit 8:    The State Court’s Docket Sheet.

                                         II.
                                 BASIS FOR REMOVAL

      8.     Removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

A.    Plaintiff and Defendant Are Diverse

      9.     As set forth in Plaintiff’s Original Petition, Plaintiff is a citizen of the State

of Texas. See Exhibit 2 at ¶ 3.1.

      10.    At the time the lawsuit was filed, Defendant was and continues to be a

Missouri corporation with its primary place of business in Leawood, Kansas.

      11.    Complete diversity exists between Plaintiff and Defendant.




NOTICE OF REMOVAL                                                                       Page 2
8065461v1
03800.041
     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 3 of 42



B.     The Amount in Controversy Exceeds the Jurisdictional Requirements for
       Subject Matter Jurisdiction

       12.    In Plaintiff’s Original Petition, Plaintiff seeks “monetary relief of

$100,000,000.00 or less.” See Exhibit 2 at ¶ 9.1. Therefore, the amount in controversy

exceeds the jurisdictional requirements.

                                     III.
                    THE REMOVAL IS PROCEDURALLY CORRECT

       13.    Defendant first received notice of this lawsuit on April 30, 2020 when it

was served with Plaintiff’s Original Petition. See Exhibit 3. Thus, Defendant files this

Notice within the 30-day period required by 28 U.S.C. § 1446(b).

       14.    Venue is proper in this District and Division under 28 U.S.C. §1446(a)

because i) this District and Division include the county in which the state action has

been pending, and ii) a substantial part of the events giving rise to Plaintiff’s claims

allegedly occurred in this District and Division. See Exhibit 2 at ¶ 5.2 and 6.1.

       14.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all

other filings in the state court action are attached to this Notice.

       15.    Promptly after Defendant files this Notice of Removal, written notice of the

filing will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       16.    Promptly after Defendant files this Notice of Removal, a true and correct

copy of same will be filed with the Clerk of the Hidalgo County District Court pursuant

to 28 U.S.C. §1446(d).

                                          IV.
                                      CONCLUSION

       17.    BASED ON THE FOREGOING, Defendant American Multi-Cinema, Inc.

d/b/a AMC Edinburg 18, incorrectly named as d/b/a AMC Theatres Edinburg 18,

requests that this action be removed from the 206th Judicial district Court of Hidalgo


NOTICE OF REMOVAL                                                                   Page 3
8065461v1
03800.041
     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 4 of 42



County, Texas to the United States District Court for the Southern District of Texas,

McAllen Division.

                                Respectfully submitted,

                                THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                By: _____/s/ Heather H. Phelps_____________________
                                    HEATHER H. PHELPS,
                                    ATTORNEY IN CHARGE
                                    Southern District Bar No. 3554181
                                    State Bar No. 24042118
                                    KAITLIN J. CSWAYKUS
                                    Southern District Bar No. 3352943
                                    State Bar No. 24094607

                                    700 N. Pearl Street, 25th Floor
                                    Dallas, Texas 75201
                                    Phone: (214) 871-8200
                                    Fax: (214) 871-8209
                                    Email: hphelps@thompsoncoe.com
                                             kcswaykus@thompsoncoe.com

                                    ROERIG, OLIVEIRA & FISHER, L.L.P.

                                    VICTOR V. VICINAIZ
                                    Southern District Bar No. 10956
                                    State Bar No. 20562300

                                    10225 N. Tenth Street
                                    McAllen, Texas 78504
                                    Phone: (956) 393-6300
                                    Fax: (956) 386-1625
                                    Email: vvicinaiz@rofllp.com

                                ATTORNEYS FOR DEFENDANT
                                AMERICAN MULTI-CINEMA, INC. D/B/A
                                AMC EDINBURG 18




NOTICE OF REMOVAL                                                              Page 4
8065461v1
03800.041
     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 5 of 42



                                 CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on June 1, 2020, a true and correct copy of the foregoing
instrument was delivered to all known counsel of record in accordance with the Federal
Rules of Civil Procedure, and any applicable Local Rules, as follows:

Via E-file:
Richard A. Hinojosa
Hinojosa Law, PLLC
150 W. Parker Road, Suite 201
Houston, Texas 77076
Tel: (713) 884-1663
Fax: (713) 422-2493
richardhinojosa@hinojosalaw.com
e-service@hinojosalaw.com

Attorneys for Plaintiff


                                       _____/s/ Heather H. Phelps____________
                                       HEATHER H. PHELPS




NOTICE OF REMOVAL                                                               Page 5
8065461v1
03800.041
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 6 of 42




                      EXHIBIT 1
                           Case 7:20-cv-00140 Document 1 Filed on 06/01/20
                                                (‘evxfag‘ggdﬁmRMATION      in TXSD Page 7 of 42
                                                                       SHEET
                  CAUSE NUMBER (FOR CLERK USE                 ONLY):                                                                  COURT       (FOR CLERK USE ONLY).
                                    STYLED                                                                       -

                                         (e.g.,   John Smith   v.   A11 American Insurance Co; In re   Mary Ann           Jones; In the Matter of the Estate of George Jackson)


 A     civil   case information sheet must be completed and submitted                 When an      original petition or application                is   ﬁled to         initiate   a   new   civil,   family law, probate, or mental
 health case or     When   a post-judgment petition for modiﬁcation 0r motion for enforcement                            is   ﬁled in a family law case. The information should be the best available                            at the

 time of ﬁling.

1.   Contact information for person completing case information sheet:                                  Names            of parties in case:                                           Person or entity completing sheet         is:

                                                                                                                                                                               EAttomey for Plaintiff/Petitioner
Name:                                                 Email:                                            Plaintiff(s)/Petitioner(s):                                            UPro Se Plaintiff/Petitioner
Richard A. Hinojosa


Address:
                                                      richardhinoiosa@hinoiosalaw.com


                                                      Telephone:
                                                                                                        Nestor Elizondo
                                                                                                                                                                               UOther:         _
                                                                                                                                                                               DTitle IV-D Agency




150 W. Parker Rd.         Ste.   201                  7 1 3-884- 1 663                                  Defendant(s)/Respondent(s):                                            Additional Parties in Child Support Case:
                                                                                                                     .

                                                                                                                               HI._:.                   I           H
City/State/Zip:                                       Fax:
                                                                                                                                                                               Custodial Parent:
Houston        TX 77076                               713-422-2493
                                                                                                        [Attach additional page as necessary lo         list all   parties]
                                                                                                                                                                               Non-Custodial Parent:
Signature:                                            StateBar No:
                                                      24068885                                                                                                                 Presumed Father:
 /s/   Richard A. Hinojosa

2.   Indicate case type, or identify the most important issue in the case (select only 1):

                                                              Civil                                                                                                                     Family Law
                                                                                                                                                                                                        Post—judgment Actions
                Contract                             Injury or       Damage                           Real Property                              Marriage Relationship                                     (non—Title IV-D)
Debt/Contract                              DAssault/Battery                                   DEminent Domain/                                  DAnnulment                                            DEnforcement
     DConsumer/DTPA                        UConstruction                                           Condemnation                                 UDeclare Marriage Void                                UModiﬁcationiCustody
     DDebt/Contract                        DDefamation                                        DPaItition                                        Divorce                                               DModiﬁcationiother
     DFraud/Misrepresentation              Malpractice                                        UQuiet    Title                                      DWith            Children                                  Title   IV—D
     UOther Debt/Contract:                    DAccounting                                     UTrespass     t0   Try       Title                   BNO Children                                   ﬂEnforcemem/Modiﬁcation
                                              DLegal                                          UOther Property:                                                                                    maternity
Foreclosure                                   UMedical                                                                                                                                            UReciprocals (UIFSA)
     DHome       EquityiEXpedited             UOther Professional                                                                                                                                 Dsuppon Order
     UOther Foreclosure                             Liability:
UFranchise                                 DMotor Vehicle Accident                                 Related t0 criminal

Ulnsurance                                 .Premises                                                      Matters                                   Other Family              Law                     Parent-Child Relationship

DLandlord/Tenant                           product     Liability                              UExpunction                                        UEnforce Foreign                                     UAdoption/Adoption With
UNon-Competition                              DAsbestos/Silica                                DJUdgment NiSi                                        Judgment                                            Temmaﬁon
ﬂparmership                                   Bother Product           Liability
                                                                                              UNon-Disclosure                                    UHabeas Corpus                                       UChild Protection
mther Contract:                                      List product:                            USeizure/Forfeiture                                UName Change                                         UChild Support
                                                                                              DWrit of Habeas Corpus—                            UProtective Order                                    DCustody   0r Visitation



                                                     —
                                           UOthmry 0r Damage:
                                                                                                         _
                                                                                                   Pre-indictment
                                                                                              UOther:
                                                                                                                                                 URemoval of Disabilities
                                                                                                                                                    0f Minority
                                                                                                                                                 gOther:
                                                                                                                                                                                                      DGestational Parenting
                                                                                                                                                                                                      DGrandparent Access
                                                                                                                                                                                                      UPatemity/Parentage
               Employment                                                          Other   Civil                                                                                                      DTermination of Parental
UDiscrimination                             DAdministrative Appeal                            ULawyer     Discipline                                                                                    Rights

URetaliation                                UAntitrust/Unfair                                 UPeIpetuate Testimony                                                                                   UOther Parent'Chﬂdi
UTermination                                       Competition                                USecurities/Stock
UWorkers’ Compensation
UOther Employment:
                                            DCode Violations
                                            DForeign Judgment
                                            Dlntellectual Property
                                                                                              UOther:    _
                                                                                              DTortious Interference




                    Tax                                                                                              Probate        & Mental Health
 UTax      Appraisal                              Probate/Wills/Intestate Administration                                                UGuardianshipiAdult
 UTax      Delinquency                              DDependent Administration                                                           UGuardianship—Minor
 UOther Tax                                         UIndependent Administration                                                         UMental Health
                                                    UOther     Estate Proceedings                                                       DOther:


3.   Indicate procedure or remedy, if applicable (may select                   more than     I):

 UAppeal from Municipal            0r Justice CouIt                          DDeclaratory Judgment                                                                 UPrejudgment Remedy
 UArbitration-related                                                        DGarnishment                                                                          UProtective Order
 UAttachment                                                                 Ulnterpleader                                                                         UReceiver
 UBill of Review                                                             ULicense                                                                              DSequestration
 DCertiorari                                                                 DMandamus                                                                             UTemporary          Restraining Order/Injunction
 UClass Action                                                               UPost-judgment                                                                        DTumover
4.Indicate damages sought (do not select ifit is afamily law case):
 ULess than $100,000, including damages 0f any kind, penalties, costs, expenses, pre-judgment                                      interest,   and attorney fees
 ULess than $100,000 and non—monetary relief
 DOver $100,000 but not more than $200,000
 UOver $200,000 but not more than $1,000,000
 EOver $1,000,000
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 8 of 42




                      EXHIBIT 2
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 9 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 10 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 11 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 12 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 13 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 14 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 15 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 16 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 17 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 18 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 19 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 20 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 21 of 42




                      EXHIBIT 3
                          Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 22 of 42



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   American Multi-Cinema, Inc.                                                                                                       May 01, 2020
                   Gail McClenton Legal Administrator
                   AMC - American Multi-Cinema, Inc.
                   11500 Ash Street
                   Leawood KS 66211



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-113
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                      Entity Served:                  American Multi-Cinema, Inc.
              Entity Served If Different:                American Multi-Cinema, Inc. d/b/a AMC Theatres Edinburg 18
 2.                          Title of Action:            Nestor Elizondo vs. American Multi-Cinema, Inc. D/B/A AMC Theatres Edinburg 18

 3.                Document(s) Served:                   Citation
                                                         Officer's Return
                                                         Plaintiff's Original Petition and Request for Disclosure

 4.                           Court/Agency:              Hidalgo County 206th District Court

 5.                            State Served:             Texas

 6.                           Case Number:               C-1382-20-D

 7.                               Case Type:             Premises Liability

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Thursday 04/30/2020

 10.                          Date to Client:            Friday 05/01/2020

 11.         # Days When Answer Due:                     See Notes                              CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Richard A. Hinojosa
               (Name, City, State, and Phone Number)
                                                         Houston, TX
                                                         713-884-1663

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             441

 16.                                      Notes:         Please note the answer is due by 10:00am on the Monday next following the expiration of twenty (20) days
                                                         after service
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 23 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 24 of 42
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 25 of 42




                      EXHIBIT 4
                                                                               Electronically Filed
      Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 26 of 42
                                                                 5/22/2020 1:23 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Andria Garcia


                                 CAUSE NO. C-1382-20-D

 NESTOR ELIZONDO,                                 §                IN THE DISTRICT COURT
      Plaintiff,                                  §
                                                  §
                                                  §
 v.                                               §               206TH JUDICIAL DISTRICT
                                                  §
                                                  §
 AMERICAN MULTI-CINEMA, INC.                      §
 D/B/A AMC THEATRES EDINBURG 18,                  §
           Defendant.                             §               HIDALGO COUNTY, TEXAS

                     DEFENDANT AMERICAN MULTI-CINEMA, INC.
                    D/B/A AMC EDINBURG 18’S ORIGINAL ANSWER

       Defendant AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18 files its

Original Answer and would show the Court as follows:

                                      GENERAL DENIAL
                                            I.

       Defendant generally denies the allegations contained in Plaintiff’s petition and

since they are allegations of fact, Plaintiff should be required to prove them by a

preponderance of the evidence in accordance with the laws of the State of Texas.

                                           PRAYER
                                             II.

        BASED ON THE FOREGOING Defendant AMERICAN MULTI-CINEMA, INC.

D/B/A AMC EDINBURG 18 prays that Plaintiff take nothing by his suit, for the recovery

of its costs in defending this suit, and for such further relief to which it is justly entitled.




DEFENDANT AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18’S ORIGINAL ANSWER
8060238v1                                                                                   Page 1
03800.041
                                                                             Electronically Filed
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 27 of 42
                                                               5/22/2020 1:23 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Andria Garcia


                                          Respectfully submitted,

                                          THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                          By: /s/ Heather H. Phelps
                                                Heather H. Phelps
                                                State Bar No. 24042118
                                                Kaitlin Cswaykus
                                                State Bar No. 24094607

                                          700 N. Pearl Street, 25th Floor
                                          Dallas, Texas 75201
                                          Telephone: (214) 871-8200
                                          Fax: (214) 871-8209
                                          E-Mail: hphelps@thompsoncoe.com
                                          E-Mail: kcswaykus@thompsoncoe.com

                                          ROERIG, OLIVEIRA & FISHER, L.L.P.

                                          Victor V. Vicinaiz
                                          State Bar No. 20562300

                                          10225 N. Tenth Street
                                          McAllen, Texas 78504
                                          Telephone: (956) 393-6300 - phone
                                          Fax: (956) 386-1625
                                          vvicinaiz@rofllp.com

                                          ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

       This is to certify that the foregoing document was electronically filed on May 22,
2020, with the Clerk of the Court using the electronic filing system and that the
electronic filing system will send a “Notice of Electronic Filing” to the following attorneys
of record who have consented in writing to accept this Notice as service of this document:

Richard A. Hinojosa
Hinojosa Law, PLLC
150 W. Parker Road, Suite 201
Houston, Texas 77076


                                          /s/ Heather Phelps
                                          Heather H. Phelps
                                          Kaitlin Cswaykus




DEFENDANT AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18’S ORIGINAL ANSWER
8060238v1                                                                                 Page 2
03800.041
                     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 28 of 42
Proof of Submission
Submission ID: 43186573
Submission Date and Time: 05/22/20 01:23 PM CDST
  Case Information                                                                                                                   Fees Breakdown

 Case Title: Nestor Elizondo VS. American Multi-Cinema, Inc. d/b/a AMC Theatres   Client ID: 03800.041                              Court Fees
 Edinburg 18                                                                      Cause No: C-1382-20-D
                                                                                                                                    Answer/Response
 Jurisdiction: Hidalgo County - 206th District Court                              Attorney: Leticia Aguilar
 Case Category: Civil - Injury or Damage                                          Filer: Elva Jasso                                 Filing Fee                                    $0.00
 Case Type: Other Injury or Damage                                                Payment Account: FileTime Platinum Card
                                                                                                                                    Total Fee For This Filing                     $0.00
                                                                                                                                    Submission Fees
  Case Parties
                                                                                                                                    eFiling Manager Convenience Fee               $0.12
 Party Type                    Name                                                       Our Client
                                                                                                                                    FileTime Service Fee                          $3.99
 Plaintiff                     Nestor Elizondo                                            No
 Defendant                     American Multi-Cinema, Inc. d/b/a AMC Theatres Edinburg Yes                                          Sales Tax on FileTime Fee                     $0.33
                               18                                                                                                   Total Submission Fees                         $4.44
                                                                                                                                    Total Fees for this Submission                $4.44
  Filings

 Filing Type: eFile & eServe                                                                                                         Credit Card Information Breakdown

 Filing                   Documents                                                                                                 Your credit card statement will show:
 Answer/Response                                                                                                                    Pleading
                           Document                                    Type                    Security
                                                                                                                                    Jurisdiction (TXEFILE)                        $0.00
                           Original Answer-AMC - Elizondo.pdf          Lead Document           Does not contain sensitive data      eFiling Manager (Tyler (TX)file Conv Fee)     $4.44
 Filing Comments:
                                                                                                                                     Notes
  Service Contacts                                                                                                                  The above fees are estimates only and are subject to change
                                                                                                                                    after clerk review. You should not use this page for billing
 Name             Firm Name                      Case Party                                            Email                        purposes. Your firm eFiling Administrator should run a billing
                                                                                                                                    report under Admin > Reports.
 Heather          Thompson Coe Cousins &         American Multi-Cinema, Inc. d/b/a AMC Theatres        hphelps@thompsoncoe.com
 Phelps           Irons LLP                      Edinburg 18
 Kaitlin          Thompson Coe Cousins &         American Multi-Cinema, Inc. d/b/a AMC Theatres        kcswaykus@thompsoncoe.com
 Cswaykus         Irons LLP                      Edinburg 18
 Elva Jasso       Thompson Coe Cousins &         American Multi-Cinema, Inc. d/b/a AMC Theatres        ejasso@thompsoncoe.com
                  Irons LLP                      Edinburg 18
 Victoria         Thompson Coe Cousins &         American Multi-Cinema, Inc. d/b/a AMC Theatres        vborunda@thompsoncoe.com
 Borunda          Irons LLP                      Edinburg 18


  Service Recipients

 Name                  Firm Name      Case Party                                                  Email
 Richard Hinojosa                     Nestor Elizondo                                             richardhinojosa@hinojosalaw.com
 Roxanne Hinojosa                     Nestor Elizondo                                             roxannehinojosa@hinojosalaw.com
 Melissa Brown                        Nestor Elizondo                                             mbrown@hinojosalaw.com
 Alexandra Thomas                     Nestor Elizondo                                             athomas@hinojosalaw.com
 Francisco Sanchez                    Nestor Elizondo                                             psanchez@hinojosalaw.com
 Richard Hinojosa                     N/A                                                         e-service@hinojosalaw.com
 Victor Vincent        Tyler Public   American Multi-Cinema, Inc. d/b/a AMC Theatres              vvicinaiz@rofllp.com
 Vicinaiz              List           Edinburg 18


                                                                                   © 2020 FileTime. All rights reserved.
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 29 of 42




                      EXHIBIT 5
      Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 30 of 42



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 NESTOR ELIZONDO                            §
                                            §
        Plaintiff,                          §
                                            §
 V.                                         §   CIVIL ACTION NO. _____________
                                            §
 AMERICAN MULTI-CINEMA, INC.                §
 D/B/A AMC THEATRES EDINBURG                §
 18,                                        §
                                            §
        Defendant.                          §


                          INDEX OF MATTERS BEING FILED


       Pursuant to Local Rule 81, an index of matters being filed along with Defendant’s

Notice of Removal is as follows:


             Exhibit 1:    Civil Cover Sheet;

             Exhibit 2:    Plaintiff’s Original Petition and Request for Disclosure;

             Exhibit 3:    Citation and Return of Service for Defendant American Multi-
                           Cinema, Inc. d/b/a AMC Theatres Edinburg 18;

             Exhibit 4:    Original Answer of Defendant American Multi-Cinema, Inc.
                           d/b/a AMC Edinburg 18;

             Exhibit 5:    Index of Matters Being Filed;

             Exhibit 6:    List of Parties and Counsel;

             Exhibit 7:    Defendant’s Corporate Disclosure Statement; and

             Exhibit 8:    The State Court’s Docket Sheet.




DEFENDANT’S INDEX OF MATTERS BEING FILED                                           Page 2
8094646v1
03800.041
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 31 of 42



                              Respectfully submitted,

                              THOMPSON, COE, COUSINS & IRONS, L.L.P.

                              By: _____/s/ Heather H. Phelps_____________________
                                  HEATHER H. PHELPS,
                                  ATTORNEY IN CHARGE
                                  Southern District Bar No. 3554184
                                  State Bar No. 24042118
                                  KAITLIN J. CSWAYKUS
                                  Southern District Bar No. 3352943
                                  State Bar No. 24094607

                                  700 N. Pearl Street, 25th Floor
                                  Dallas, Texas 75201
                                  Phone: (214) 871-8200
                                  Fax: (214) 871-8209
                                  Email: hphelps@thompsoncoe.com
                                           kcswaykus@thompsoncoe.com

                                  ROERIG, OLIVEIRA & FISHER, L.L.P.

                                  VICTOR V. VICINAIZ
                                  Southern District Bar No. 10956
                                  State Bar No. 20562300

                                  10225 N. Tenth Street
                                  McAllen, Texas 78504
                                  Phone: (956) 393-6300
                                  Fax: (956) 386-1625
                                  Email: vvicinaiz@rofllp.com

                              ATTORNEYS FOR DEFENDANT AMERICAN
                              MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18




DEFENDANT’S INDEX OF MATTERS BEING FILED                                    Page 2
8094646v1
03800.041
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 32 of 42



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 1, 2020, a true and correct copy of the foregoing
instrument was delivered to all known counsel of record in accordance with the Federal
Rules of Civil Procedure, and any applicable Local Rules, as follows:

Via E-file:
Richard A. Hinojosa
Hinojosa Law, PLLC
150 W. Parker Road, Suite 201
Houston, Texas 77076
Tel: (713) 884-1663
Fax: (713) 422-2493
richardhinojosa@hinojosalaw.com
e-service@hinojosalaw.com

Attorney for Plaintiff


                                       _____/s/ Heather H. Phelps__________
                                       HEATHER H. PHELPS




DEFENDANT’S INDEX OF MATTERS BEING FILED                                        Page 2
8094646v1
03800.041
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 33 of 42




                      EXHIBIT 6
     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 34 of 42



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

NESTOR ELIZONDO                             §
                                            §
        Plaintiff,                          §
                                            §
V.                                          §   CIVIL ACTION NO. ______________
                                            §
AMERICAN MULTI-CINEMA, INC.                 §
D/B/A AMC THEATRES EDINBURG                 §
18,                                         §
                                            §
        Defendant.                          §

     DEFENDANT AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18’S
                     LIST OF PARTIES AND COUNSEL

       Pursuant to Local Rule 81, the following are the parties and counsel in the above-

captioned matter:

       1. Plaintiff: Nestor Elizondo

       2. Defendant: American Multi-Cinema, Inc. d/b/a AMC Edinburg 18 (incorrectly

          named as d/b/a AMC Theatres Edinburg 18)

       3. Plaintiff’s Counsel:    Richard A. Hinojosa
                                  Hinojosa Law, PLLC
                                  150 W. Parker Road, Suite 201
                                  Houston, Texas 77076
                                  Tel: (713) 884-1663
                                  Fax: (713) 422-2493
                                  richardhinojosa@hinojosalaw.com
                                  e-service@hinojosalaw.com

       4. Defendant’s Counsel:    Heather H. Phelps, Attorney in Charge
                                  Kaitlin J. Cswaykus
                                  Thompson, Coe, Cousins & Irons, LLP
                                  700 N. Pearl Street, 25th Floor
                                  Dallas, Texas 75201
                                  Phone: (214) 871-8200
                                  Fax: (214) 871-8209
                                  hphelps@thompsoncoe.com
                                  kcswaykus@thompsoncoe.com

                                  AND


DEFENDANT’S LIST OF PARTIES AND COUNSEL - Page 1
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 35 of 42



                                Victor V. Vicinaiz
                                Roerig, Oliveira & Fisher, LLP
                                10225 N. Tenth Street
                                McAllen, Texas 78504
                                Phone: (956) 393-6300
                                Fax: (956) 386-1625
                                vvicinaiz@rofllp.com


                                Respectfully submitted,

                                THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                By: _____/s/ Heather H. Phelps______________
                                    HEATHER H. PHELPS,
                                    ATTORNEY IN CHARGE
                                    Southern District Bar No. 3554184
                                    State Bar No. 24042118
                                    KAITLIN J. CSWAYKUS
                                    Southern District Bar No. 3352943
                                    State Bar No. 24094607

                                    700 N. Pearl Street, 25th Floor
                                    Dallas, Texas 75201
                                    Phone: (214) 871-8200
                                    Fax: (214) 871-8209
                                    Email: hphelps@thompsoncoe.com
                                             kcswaykus@thompsoncoe.com

                                    ROERIG, OLIVEIRA & FISHER, L.L.P.

                                    VICTOR V. VICINAIZ
                                    Southern District Bar No. 10956
                                    State Bar No. 20562300

                                    10225 N. Tenth Street
                                    McAllen, Texas 78504
                                    Phone: (956) 393-6300
                                    Fax: (956) 386-1625
                                    Email: vvicinaiz@rofllp.com

                                ATTORNEYS FOR DEFENDANT
                                AMERICAN MULTI-CINEMA, INC. D/B/A
                                AMC EDINBURG 18




DEFENDANT’S LIST OF PARTIES AND COUNSEL - Page 2
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 36 of 42



                                 CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on June 1, 2020, a true and correct copy of the foregoing
instrument was delivered to all known counsel of record in accordance with the Federal
Rules of Civil Procedure, and any applicable Local Rules, as follows:

Via E-file:
Richard A. Hinojosa
Hinojosa Law, PLLC
150 W. Parker Road, Suite 201
Houston, Texas 77076
Tel: (713) 884-1663
Fax: (713) 422-2493
richardhinojosa@hinojosalaw.com
e-service@hinojosalaw.com

Attorney for Plaintiff


                                       _____/s/ Heather H. Phelps____________
                                       HEATHER H. PHELPS




DEFENDANT’S LIST OF PARTIES AND COUNSEL - Page 3
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 37 of 42




                      EXHIBIT 7
       Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 38 of 42



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 NESTOR ELIZONDO                               §
                                               §
          Plaintiff,                           §
                                               §
 V.                                            §   CIVIL ACTION NO. ______________
                                               §
 AMERICAN MULTI-CINEMA, INC.                   §
 D/B/A AMC THEATRES EDINBURG                   §
 18,                                           §
                                               §
          Defendant.                           §


      DEFENDANT AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18’S
                   CORPORATE DISCLOSURE STATEMENT


Pursuant to FED. R. CIV. P. 7.1, which states:

         A nongovernmental corporate party to an action or proceeding in a district
         court must file a statement that identifies any parent corporation and any
         publicly held corporation that owns 10% or more of its stock or states
         that there is no such corporation,

DEFENDANT AMERICAN MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18,

incorrectly named as d/b/a AMC Theatres Edinburg 18 makes the following disclosure:

      1. Is party a publicly held corporation or other publicly held entity?

                (Check one)          YES                 NO

      2. Does party have any parent corporations?

                (Check one)          YES                 NO

      3. Is 10% or more of the stock of party owned by a publicly held corporation or other

         publicly held entity?

                (Check one)          YES                 NO

         If YES, identify all such owners: AMC Entertainment Holdings, Inc.



DEFENDANT’S CORPORATE DISCLOSURE STATEMENT                                            Page 2
8065980v1
03800.041
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 39 of 42



  4. Is there any other publicly held corporation or other publicly held entity that has

     a direct financial interest in the outcome of the litigation?

            (Check one)           YES                 NO

     If YES, identify entity and nature of interest: N/A

  5. Is party a trade association?

            (Check one)           YES                 NO

     If YES, identify all members of the association, their parent corporations, and any

     publicly held companies that own 10% or more of a member’s stock: N/A

                                 Respectfully submitted,

                                 THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                 By: ____/s/ Heather H. Phelps_______________
                                     HEATHER H. PHELPS,
                                     ATTORNEY IN CHARGE
                                     Southern District Bar No. 3554184
                                     State Bar No. 24042118
                                     KAITLIN J. CSWAYKUS
                                     Southern District Bar No. 3352943
                                     State Bar No. 24094607

                                     700 N. Pearl Street, 25th Floor
                                     Dallas, Texas 75201
                                     Phone: (214) 871-8200
                                     Fax: (214) 871-8209
                                     Email: hphelps@thompsoncoe.com
                                              kcswaykus@thompsoncoe.com

                                     ROERIG, OLIVEIRA & FISHER, L.L.P.

                                     VICTOR V. VICINAIZ
                                     Southern District Bar No. 10956
                                     State Bar No. 20562300

                                     10225 N. Tenth Street
                                     McAllen, Texas 78504
                                     Phone: (956) 393-6300
                                     Fax: (956) 386-1625
                                     Email: vvicinaiz@rofllp.com

                                 ATTORNEYS FOR DEFENDANT AMERICAN
                                 MULTI-CINEMA, INC. D/B/A AMC EDINBURG 18
DEFENDANT’S CORPORATE DISCLOSURE STATEMENT                                        Page 2
8065980v1
03800.041
    Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 40 of 42



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 1, 2020, a true and correct copy of the foregoing
instrument was delivered to all known counsel of record in accordance with the Federal
Rules of Civil Procedure, and any applicable Local Rules, as follows:

Via E-file:
Richard A. Hinojosa
Hinojosa Law, PLLC
150 W. Parker Road, Suite 201
Houston, Texas 77076
Tel: (713) 884-1663
Fax: (713) 422-2493
richardhinojosa@hinojosalaw.com
e-service@hinojosalaw.com

Attorney for Plaintiff


                                       ____/s/ Heather H. Phelps_____________
                                       HEATHER H. PHELPS




DEFENDANT’S CORPORATE DISCLOSURE STATEMENT                                      Page 2
8065980v1
03800.041
Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 41 of 42




                      EXHIBIT 8
6/1/2020                                                                Elizondo - State Court Docket Sheet.html
                     Case 7:20-cv-00140 Document 1 Filed on 06/01/20 in TXSD Page 42 of 42
   Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                          Location : All CourtsImages
  Register of Actions
  Case No. C-1382-20-D
  Nestor Elizondo VS. American Multi-Cinema,Inc.                                                                      Injury or Damage -
                                                                                                 Case Type:
  d/b/a AMC Theatres Edinburg 18                                                                                      Other(OCA)
                                                                                                Date Filed:           04/16/2020
                                                                                                Location:             206th District Court

                                                                         Party Information
                                                                                                                              Attorneys
   Defendant American Multi-Cinema,Inc.                                                                                  Heather H. Sauter
             d/b/a AMC Theatres Edinburg                                                                                  Retained
                         18                                                                                              214-871-8200(W)

    Plaintiff                  Elizondo, Nestor                                                                           Richard A. Hinojosa
                                                                                                                           Retained
                                                                                                                          713-884-1663(W)
                                                 Events & Orders ofthe Court
                                                OTHER EVENTS AND HEARINGS
  04/16/2         aintiffs Original Petition(OCA)
                 & REQUEST FOR DISCLOSURE
  04/21/2         tation
                  American Multi-Cinema, Inc. d/b/a
                                                         Unserved
                  AMC Theatres Edinburg 18
  04/21/2        'tation Issued
  05/22/2          saver
  07/21/2         ckler (5:30 PM)(Judicial Officer Reyna, Rose G.)
                 REVIEW FILE
                                                    Financial Information


                                                                        Plaintiff Elizondo, Nestor
                                                                   Total Financial Assessment                                            320.00
                                                                  Total Payments and Credits                                             320.00
                                                                  Balance Due as of 06/01/2020                                             0.00

  04/17/2020             Transaction
                                                                                                                                         320.00
                         Assessment
  04/17/2020           EFile Payments
                                      Receipt # DC-2020-006048                                     Elizondo, Nestor                    (320.00)
                        from TexFile




file:///a/Users/collc/AppData/Local/MicrosoftNVindows/INetCache/Content.Outlook/15212LNA/Elizondo - State Court Docket Sheet.html                1/1
